Exhibit 10.3

AMENDMENT 2008-1

TO THE

EMPLOYMENT AGREEMENT

THIS AMENDMENT, dated as of December 10, 2008, between The Bancorp, Inc., a
Delaware corporation, (the “Company”) and Betsy Z. Cohen (“Executive”).

RECITALS

WHEREAS, the Company and Executive previously entered into that certain
Employment Agreement, entered as of April 20, 2005 and effective as of
January 1, 2005, (the “Employment Agreement”), which sets forth the terms and
conditions of Executive’s employment with the Company;

WHEREAS, the Company and Executive desire to amend the Employment Agreement to
comply with the requirements of section 409A of the Internal Revenue Code of
1986, as amended and the final regulations issued thereunder, as well as to make
certain additional changes as a result of the Company’s participation in the
Capital Purchase Program under the Emergency Economic Stabilization Act of 2008;
and

WHEREAS, Section 11(a) of the Employment Agreement provides that the Employment
Agreement may be amended pursuant to a written amendment approved by the Board
of Directors of the Company and executed on its behalf by a duly authorized
officer and by Executive.

NOW, THEREFORE, the Company and Executive hereby agree that, effective
December 10, 2008, the Employment Agreement shall be amended as follows:

1. Section 1.6(b) of the Employment Agreement is hereby amended in its entirety
to read as follows:

“(b) Executive shall continue to be entitled to receive a benefit under The
Bancorp, Inc. Supplemental Executive Retirement Plan (the “SERP”) in accordance
with the terms of the SERP, the terms and conditions of which are described in
such plan document.”

2. The first sentence of Section 2.1(a) of the Employment Agreement is hereby
amended in its entirety to read as follows:

“(a) The Company may remove Executive at any time without Cause (as defined in
Section 4) from the position in which Executive is employed hereunder upon not
less than sixty (60) days’ prior written notice to Executive.”



--------------------------------------------------------------------------------

3. Section 2.1(c)(i) of the Employment Agreement is hereby amended in its
entirety to read as follows:

“Executive shall receive a cash severance payment in an amount equal to the sum
of (i) one month of Executive’s Base Salary for each month she has been employed
by the Company up to a maximum of five years, at the rate in effect immediately
before Executive’s termination of employment, and (y) a pro rated bonus, if any,
for the year in which Executive’s termination of employment occurs. One-half of
the amount described in the preceding sentence shall serve as consideration for
Executive’s entering into the restrictive covenants described in Section 5
below. The pro rated bonus shall be based on the amount of Executive’s bonus, if
any, for the fiscal year in which Executive’s termination occurs, multiplied by
a fraction, the numerator of which is the number of days during which Executive
was employed by the Company in the fiscal year of her termination and the
denominator of which is three hundred sixty-five (365). Unless the payment is
required to be delayed pursuant to Section 18(b) below or limited pursuant to
Section 19 below, the payment described above shall be paid in a lump sum in
cash within sixty (60) days following Executive’s last day of employment with
the Company, provided Executive executes the Release during the sixty (60) day
period and the revocation period for the Release has expired without revocation
by Executive.”

4. Section 2.1(c)(ii) of the Employment Agreement is hereby amended in its
entirety to read as follows:

“For a period of eighteen (18) months following the date of termination,
Executive shall continue to receive the medical coverage in effect at the date
of her termination (or generally comparable coverage) for herself and, where
applicable, her spouse and dependents, at the same premium rates as may be
charged from time to time for employees of the Company generally, as if
Executive had continued in employment with the Company during such period. The
COBRA health care continuation coverage period under section 4980B of the
Internal Revenue Code of 1986, as amended (the “Code”), shall run concurrently
with the foregoing eighteen (18)-month benefit period.”

5. Section 2.1(c)(iii) of the Employment Agreement is hereby amended in its
entirety to read as follows:

“Executive shall also receive any other amounts earned, accrued and owing, but
not yet paid under Section 1 above, and any benefits accrued and earned in
accordance with the terms of any applicable benefit plans and programs of the
Company.”

6. The third sentence of Section 2.3 of the Employment Agreement (including
clauses (a) through (c)) is hereby amended in its entirety to read as follows:

“If the Company terminates Executive’s employment for Disability, Executive
shall be entitled to receive (i) any other amounts earned, accrued and owing,
but not yet paid under Section 1 above, and any benefits accrued and earned in
accordance with the terms of any applicable benefit plans and programs of the



--------------------------------------------------------------------------------

Company, including, the Company’s long-term disability plan, and (ii) a pro
rated bonus, if any, for the year in which Executive’s Disability occurs. The
pro rated bonus, if any, shall be determined as provided in Section 2.1(c)(i)
above and, unless the payment is required to be delayed pursuant to
Section 18(b) below or limited pursuant to Section 19 below, shall be paid in a
lump sum cash payment to Executive within sixty (60) days following Executive’s
last day of employment with the Company on account of Disability.”

7. Clause (ii) of Section 2.4 of the Employment Agreement is hereby amended in
its entirety to read as follows:

“(ii) a pro rated bonus, if any, for the fiscal year in which Executive’s death
occurs, which pro rated bonus, if any, shall be determined as provided in
Section 2.1(c)(i) above and, unless the payment is required to be delayed
pursuant to Section 18(b) below or limited pursuant to Section 19 below, shall
be paid in a lump sum cash payment to Executive within sixty (60) days following
Executive’s death.”

8. Section 3 of the Employment Agreement is hereby amended in its entirety to
read as follows:

“3. Change of Control. If, after a Change of Control, Executive terminates her
employment with the Company at any time within the twelve (12) month period
following the Change of Control for any reason or no reason, such termination
shall be deemed a termination by Executive for Good Reason covered by
Section 2.1, entitling her to the benefits provided in Section 2.1(c).”

9. A new Section 18 is hereby added to the Employment Agreement to read in its
entirety as follows:

“18. Section 409A.

(a) Interpretation. Notwithstanding the other provisions hereof, this Agreement
is intended to comply with the requirements of section 409A of the Code, to the
extent applicable, and this Agreement shall be interpreted to avoid any penalty
sanctions under section 409A of the Code. Accordingly, all provisions herein, or
incorporated by reference, shall be construed and interpreted to comply with
section 409A and, if necessary, any such provision shall be deemed amended to
comply with section 409A of the Code and regulations thereunder. If any payment
or benefit cannot be provided or made at the time specified herein without
incurring sanctions under section 409A of the Code, then such benefit or payment
shall be provided in full at the earliest time thereafter when such sanctions
will not be imposed. All payments to be made upon a termination of employment
under this Agreement may only be made upon a “separation from service” under
section 409A of the Code. For purposes of section 409A of the Code, each payment
made under this Agreement shall be treated as a separate payment. In no event
may Executive, directly or indirectly, designate the calendar year of payment.



--------------------------------------------------------------------------------

(b) Payment Delay. Notwithstanding any provision to the contrary in this
Agreement, if on the date of Executive’s termination of employment, the
Executive is a “specified employee” (as such term is defined in section
409A(a)(2)(B)(i) of the Code and its corresponding regulations) as determined by
the Board (or its delegate) in its sole discretion in accordance with its
“specified employee” determination policy, then all cash severance payments
payable to Executive under this Agreement that are deemed as deferred
compensation subject to the requirements of section 409A of the Code shall be
postponed for a period of six (6) months following Executive’s “separation from
service” with the Company (or any successor thereto). The postponed amounts
shall be paid to Executive in a lump sum within thirty (30) days after the date
that is six (6) months following Executive’s “separation from service” with the
Company (or any successor thereto). If Executive dies during such six (6)-month
period and prior to payment of the postponed cash amounts hereunder, the amounts
delayed on account of section 409A of the Code shall be paid to the personal
representative of Executive’s estate within sixty (60) days after Executive’s
death.

(c) Reimbursements. All reimbursements provided under this Agreement shall be
made or provided in accordance with the requirements of section 409A, including,
where applicable, the requirement that (i) any reimbursement is for expenses
incurred during Executive’s lifetime (or during a shorter period of time
specified in this Agreement), (ii) the amount of expenses eligible for
reimbursement during a calendar year may not affect the expenses eligible for
reimbursement in any other calendar year, (iii) the reimbursement of an eligible
expense will be made on or before the last day of the taxable year following the
year in which the expense is incurred, and (iv) the right to reimbursement is
not subject to liquidation or exchange for another benefit.”

10. A new Section 19 is hereby added to the Employment Agreement to read as
follows:

“19. EESA Compliance. Notwithstanding anything herein to the contrary, Executive
expressly agrees that no compensation or benefits will be payable to her under
this Agreement to the extent that it will contravene section 111 of the
Emergency Economic Stabilization Act of 2008 (“EESA”) and the guidance issued
thereunder. In addition, Executive also expressly agrees that, to the extent
that any amounts are paid to her by the Company are subject to recovery by the
Company pursuant to section 111(b)(2)(B), Executive shall promptly repay such
amounts to the Company upon demand from the Company. Lastly, Executive agrees
that she shall execute a written waiver in the form attached to the United
States Department of the Treasury Securities Purchase Agreement executed by the
Company in connection with its participation in the Troubled Asset Relief
Program Capital Purchase Program (the “Program”) (or such other waiver required
as a result of the Company’s participation in the Program).”



--------------------------------------------------------------------------------

11. Exhibit A to the Employment Agreement is hereby deleted in its entirety.

12. In all respects not modified by this Amendment 2008-1, the Employment
Agreement, as attached hereto as Exhibit A, is hereby ratified and confirmed.

IN WITNESS WHEREOF, the Company and Executive agree to the terms of the
foregoing Amendment 2008-1, effective as of the date set forth above.

 

THE BANCORP, INC. By:     Name:     Title:     EXECUTIVE   Betsy Z. Cohen



--------------------------------------------------------------------------------

EXHIBIT A

EMPLOYMENT AGREEMENT

THIS EMPLOYMENT AGREEMENT (the “Agreement”) entered into as of April 20, 2005 by
and between The Bancorp, Inc., a Delaware corporation (the “Company”), with a
principal office in Philadelphia, Pennsylvania, and Betsy Cohen (“Executive”).

WHEREAS, Executive desires to continue employment with the Company, and the
Company desires to continue to employ Executive upon the terms and conditions
hereinafter set forth;

NOW, THEREFORE, the parties hereto, intending to be legally bound, hereby agree
as follows:

1. Employment. The Company continues to employ Executive, and Executive hereby
accepts such continued employment and agrees to perform Executive’s duties and
responsibilities, in accordance with the terms, conditions and provisions
hereinafter set forth.

1.1. Employment Term. This Agreement shall be effective as of January 1, 2005
(the “Effective Date”), and shall continue for five years, until December 31,
2010, unless the Agreement is terminated sooner in accordance with Section 2 or
3 below. In addition, the term of the Agreement shall automatically renew daily
so that it is at all times for a five year period. The period commencing on the
Effective Date and ending on the date on which the term of Executive’s
employment under the Agreement shall terminate is hereinafter referred to as the
“Employment Term.”

1.2. Duties and Responsibilities. Commencing on the Effective Date, Executive
shall serve as the Chairman of the Board and Chief Executive Officer of the
Company. Executive shall perform all duties and accept all responsibilities
incident to such position as may be reasonably assigned to her by the Board of
Directors of the Company (the “Board”). In addition, Executive shall serve as a
member of the Board during the Employment Term.

1.3. Extent of Service. Executive agrees to use Executive’s best efforts to
carry out Executive’s duties and responsibilities under Section 1.2 hereof and,
consistent with the other provisions of this Agreement, to devote such business
time, attention and energy thereto as is reasonably necessary to carry out those
duties and responsibilities. The foregoing shall not be construed as preventing
Executive from providing service to, or making investments in, other businesses
or enterprises provided there is no conflict with Executive’s ability to satisfy
her obligations to the Company.

1.4. Base Salary. For all the services rendered by Executive hereunder, the
Company shall pay Executive a base salary (“Base Salary”), commencing on the
Effective Date, at an annual rate to be determined by the Board, payable in
installments at such times as the Company customarily pays its other senior
level executives.

 

1



--------------------------------------------------------------------------------

1.5. Bonus. Executive shall be eligible to receive annual bonuses in such
amounts as the Board may approve in its sole discretion or under the terms of
any annual incentive plan of the Company maintained for Executive or for other
senior level executives.

1.6. Retirement and Welfare Plans and Perquisites.

(a) Executive shall be entitled to participate in all employee retirement and
welfare benefit plans and programs or executive perquisites made available to
the Company’s senior level executives as a group or to its employees generally,
as such retirement and welfare plans or perquisites may be in effect from time
to time and subject to the eligibility requirements of the plans; provided,
however, that Executive shall only be eligible for retirement benefits under the
Company’s 401(k) plan and under the supplemental executive retirement plan
described in subsection (b) below. Nothing in this Agreement shall prevent the
Company from amending or terminating any retirement, welfare or other employee
benefit plans or programs from time to time as the Company deems appropriate.

(b) Beginning with the Effective Date, the Company shall provide and maintain on
Executive’s behalf a supplemental executive retirement plan (the “SERP”) in
accordance with the terms and conditions described on Exhibit A attached hereto.
Executive shall be fully vested in the amount of the SERP benefit earned and it
shall be fully accrued upon Executive’s attainment of age 70, except as
otherwise provided below. Executive shall also be fully vested in the amount of
the SERP benefit upon the occurrence of a Change of Control (as defined in
Section 4) or in the event Executive is terminated without Cause (as defined in
Section 4) or resigns for Good Reason (as defined in Section 4). The value of
the accelerated portion of the SERP described in the preceding sentence shall
serve as consideration for Executive’s entering into the restrictive covenants
described in Section 5 below. The Company shall establish a rabbi trust to serve
as the funding vehicle for the benefits described in this paragraph, and shall
make contributions to the trust in such amounts or in such number of shares of
stock of the Company as the Company reasonably determines to be sufficient to
provide the present value of the benefit as accrued at the time of the
contribution, as determined in accordance with the parameters described in
Exhibit A. Upon the occurrence of a Change of Control, the Company shall
immediately contribute to the trust an amount sufficient to permit the full
payment of the benefit due to Executive at age 70. Notwithstanding the
establishment of a rabbi trust, the Company’s obligation to pay the benefit
shall constitute a general, unsecured obligation, payable out of its general
assets, and Executive shall not have any rights to any specific asset of the
Company. Executive or her beneficiary shall have only the rights of a general,
unsecured creditor against the Company for any distributions due under this
paragraph, and the assets of the rabbi trust shall be available to pay the
claims of the Company’s creditors.

1.7. Reimbursement of Expenses; Vacation. Executive shall be provided with
reimbursement of reasonable expenses related to Executive’s employment by the
Company on a basis no less favorable than that which may be authorized from time
to time for senior level executives as a group, and shall be entitled to
vacation and sick leave in accordance with the Company’s vacation, holiday and
other pay for time not worked policies.

 

2



--------------------------------------------------------------------------------

1.8. Incentive Compensation. Executive shall be entitled to participate in any
short-term and long-term incentive programs (including without limitation any
stock option plans) established by the Company for its senior level executives
generally, at levels commensurate with the benefits provided to other senior
executives and with adjustments appropriate for her position as Chairman of the
Board and Chief Executive Officer.

2. Termination. Executive’s employment shall terminate upon the occurrence of
any of the following events:

2.1. Termination Without Cause; Resignation for Good Reason

(a) The Company may remove Executive at any time without Cause (as defined in
Section 4) from the position in which Executive is employed hereunder upon not
less than sixty (60) days’ prior written notice to Executive; provided, however,
that, that in the event that such notice is given, Executive shall be under no
obligation to render any additional services to the Company and shall be allowed
to seek other employment. In addition, Executive may initiate a termination of
employment by resigning under this Section 2.1 for Good Reason (as defined in
Section 4). Executive shall give the Company not less than sixty (60) days’
prior written notice of such resignation.

(b) Upon any removal or resignation described in Section 2.1(a) above, Executive
shall be entitled to receive only the amount due to Executive under the
Company’s then current severance pay plan for employees, if any. No other
payments or benefits shall be due under this Agreement to Executive, but
Executive shall be entitled to any benefits accrued and earned in accordance
with the terms of any applicable benefit plans and programs of the Company.

(c) Notwithstanding the provisions of Section 2.1(b), in the event that
Executive executes and does not revoke a written mutual release upon such
removal, resignation or Non-Renewal, in a form reasonably acceptable to the
Company (the “Release”), of any and all claims against the Company and all
related parties with respect to all matters arising out of Executive’s
employment by the Company, or the termination thereof (other than claims for any
entitlements under the terms of this Agreement or under any plans or programs of
the Company under which Executive has accrued and is due a benefit), and any
claims against Executive for actions within the scope of her employment by the
Company, Executive shall be entitled to receive, in lieu of the payment
described in Section 2.1(b), the following:

(i) Executive shall receive (x) a lump sum cash severance payment in an amount
equal to one month of Executive’s Base Salary for each month she has been
employed by the Company up to a maximum of five years, at the rate in effect
immediately before Executive’s termination of employment, and (y) a pro rated
bonus, if any, for the year in which

 

4



--------------------------------------------------------------------------------

Executive’s termination of employment occurs. One-half of the amount described
in the preceding sentence shall serve as consideration for Executive’s entering
into the restrictive covenants described in Section 5 below. The pro rated bonus
shall be based on the amount of Executive’s annual bonus, if any, for the fiscal
year in which Executive’s termination occurs, multiplied by a fraction, the
numerator of which is the number of days during which Executive was employed by
the Company in the fiscal year of her termination and the denominator of which
is three hundred sixty-five (365). Payment shall be made within thirty (30) days
after the effective date of the termination or the end of the revocation period
for the Release, if later.

(ii) For a period of eighteen (18) months following the date of termination,
Executive shall continue to receive the medical coverage in effect at the date
of her termination (or generally comparable coverage) for herself and, where
applicable, her spouse and dependents, as the same may be changed from time to
time for employees generally, as if Executive had continued in employment during
such period; or, as an alternative, the Company may elect to pay Executive cash
in lieu of such coverage in an amount equal to Executive’s after-tax cost of
continuing such coverage, where such coverage may not be continued (or where
such continuation would adversely affect the tax status of the plan pursuant to
which the coverage is provided). The COBRA health care continuation coverage
period under section 4980B of the Internal Revenue Code of 1986, as amended,
shall run concurrently with the foregoing eighteen (18) month benefit period.

(iii) Executive shall also receive any other amounts earned, accrued and owing
but not yet paid under Section 1 above.

2.2. Voluntary Termination. Executive may voluntarily terminate her employment
for any reason upon thirty (30) days’ prior written notice. In such event, after
the effective date of such termination, except as provided in Section 2.1 with
respect to a resignation for Good Reason, no further payments shall be due under
this Agreement, except that Executive shall be entitled to any benefits accrued
and due in accordance with the terms of any applicable benefit plans and
programs of the Company.

2.3. Disability. The Company may terminate Executive’s employment if Executive
has been unable to perform the material duties of her employment for a period of
ninety (90) consecutive days in any twelve (12) month period because of physical
or mental injury or illness (“Disability”); provided, however, that the Company
shall continue to pay Executive’s Base Salary until the Company acts to
terminate Executive’s employment. Executive agrees, in the event of a dispute
under this Section 2.3 relating to Executive’s Disability, to submit to a
physical examination by a licensed physician jointly selected by the Board and
Executive. If the Company terminates Executive’s employment for Disability,
Executive shall be entitled to receive the following:

(a) If Executive’s employment terminates on account of Disability at any time
after the third anniversary of Executive’s Effective Date, the vesting of the
SERP shall accelerate.

 

4



--------------------------------------------------------------------------------

(b) Any amounts payable pursuant to this Section 2.3 shall be offset by any
amounts Executive receives under the Company’s long-term disability plan.

(c) Executive shall also receive (i) any other amounts earned, accrued and owing
but not yet paid under Section 1 above and any benefits accrued and earned in
accordance with the terms of any applicable benefit plans and programs of the
Company and (ii) a pro rated bonus, if any, for the year in which Executive’s
Disability occurs, which bonus shall be calculated according to
Section 2.1(c)(i) above.

2.4. Death. If Executive dies while employed by the Company, the Company shall
pay to Executive’s executor, legal representative, administrator or designated
beneficiary, as applicable, (i) any amounts earned, accrued and owing but not
yet paid under Section 1 above and any benefits accrued and earned under the
Company’s benefit plans and programs and (ii) a pro rated bonus, if any, for the
year in which Executive’s death occurs, which bonus shall be calculated
according to Section 2.1(c)(i) above. Otherwise, the Company shall have no
further liability or obligation under this Agreement to Executive’s executors,
legal representatives, administrators, heirs or assigns or any other person
claiming under or through Executive.

2.5. Cause. The Company may terminate Executive’s employment at any time for
Cause upon written notice to Executive, in which event all payments under this
Agreement shall cease, except for Base Salary to the extent already accrued.
Executive shall be entitled to any benefits accrued and earned before her
termination in accordance with the terms of any applicable benefit plans and
programs of the Company.

2.6. Notice of Termination. Any termination of Executive’s employment shall be
communicated by a written notice of termination to the other party hereto given
in accordance with Section 10. The notice of termination shall (i) indicate the
specific termination provision in this Agreement relied upon, (ii) briefly
summarize the facts and circumstances deemed to provide a basis for a
termination of employment and the applicable provision hereof, and (iii) specify
the termination date in accordance with the requirements of this Agreement.

3. Change of Control.

3.1. Effect of Change of Control. If a Change of Control occurs and Executive’s
employment terminates under the circumstances described below, the provisions of
Section 2.1 shall apply.

3.2. Termination Without Cause Upon or After a Change of Control. Upon or after
a Change of Control, the Company (by action of the Board) may remove Executive
at any time without Cause from the position in which Executive is employed
hereunder or Executive may initiate termination of employment by resigning under
this Section 3 for Good Reason (as defined in Section 4) (in either case the
Employment Term shall be deemed to have ended) upon not less than sixty (60)
days prior written notice to Executive (or in the case of resignation for

 

5



--------------------------------------------------------------------------------

Good Reason, Executive shall give the Company not less than sixty (60) days’
prior written notice of such resignation); provided, however, that, in the event
that such notice is given, Executive shall be under no obligation to render any
additional services to the Company and shall be allowed to seek other
employment. In any such event, the provisions of Section 2.1(b) or (c), as
applicable, shall then apply.

4. Definitions.

(a) “Cause” shall mean any of the following grounds for termination of
Executive’s employment:

(i) Executive shall have been convicted of a felony,

(ii) Executive intentionally and continually fails substantially to perform her
reasonably assigned material duties to the Company (other than a failure
resulting from Executive’s incapacity due to physical or mental illness), which
failure has been materially and demonstrably detrimental to the Company and has
continued for a period of at least thirty (30) days after a written notice of
demand for substantial performance, signed by a duly authorized officer of the
Company, has been delivered to Executive specifying the manner in which
Executive has failed substantially to perform,

(iii) Executive breaches Section 5 of this Agreement.

(b) “Good Reason” shall mean the occurrence of any of the following events or
conditions, unless Executive has expressly consented in writing thereto or
unless the event is remedied by the Company promptly after receipt of notice
thereof given by Executive:

(i) a demotion of Executive;

(ii) a material reduction of Executive’s duties hereunder;

(iii) the Company’s requiring Executive to be based at a location other than in
the Philadelphia, Pennsylvania metropolitan area;

(iv) the failure of Executive to be elected to the Board; or

(v) any material breach of this Agreement by the Company.

(c) Change of Control. As used herein, “Change of Control” shall mean the
occurrence of any of the following:

(i) The acquisition of the beneficial ownership, as defined under the Securities
Exchange Act of 1934, of twenty-five percent (25%) or more of the Company’s
voting securities or all or substantially all of the assets of the Company by a
single person or entity or group of affiliated persons or entities other than by
a Related Entity (as defined below); or

 

6



--------------------------------------------------------------------------------

(ii) The merger, consolidation or combination of the Company with an
unaffiliated entity, other than a Related Entity (as defined below) in which the
directors of the Company as applicable immediately prior to such merger,
consolidation or combination constitute less than a majority of the board of
directors of the surviving, new or combined entity unless one-half of the board
of directors of the surviving, new or combined entity, were directors of the
Company immediately prior to such transaction and the Company’s chief executive
officer immediately prior to such transaction continues as the chief executive
officer of the surviving, new or combined entity; or

(iii) During any period of two consecutive calendar years, individuals who at
the beginning of such period constitute the Board cease for any reason to
constitute at least two-thirds thereof, unless the election or nomination for
the election by the Company’s stockholders of each new director was approved by
a vote of at least two-thirds of the directors then still in office who were
directors at the beginning of the period; or

(iv) The transfer of all or substantially all of the Company’s assets or all or
substantially all of the assets of its primary subsidiaries to an unaffiliated
entity, other than to a Related Entity (as defined below).

For purposes of the definition of “Change of Control” as set forth herein, the
term “Related Entity” shall mean an entity that is an “affiliate” of Executive
or any member of Executive’s immediate family including her spouse or children,
as determined in accordance with Rule 12b-2 of the General Rules and Regulations
under the Securities Exchange Act of 1934, as amended.

5. Non-Solicitation, Intellectual Property and Confidentiality. Executive hereby
acknowledges that, during and solely as a result of her employment by the
Company, Executive will receive special training and education with respect to
the operation of the Company’s business and other related matters, and access to
confidential information and business and professional contacts. In
consideration of Executive’s employment and in consideration of the special and
unique opportunities afforded by the Company to Executive as a result of
Executive’s employment, Executive hereby agrees to abide by the terms of the
non-solicitation, intellectual property and confidentiality provisions below.
Executive agrees and acknowledges that her employment is full, adequate and
sufficient consideration for the restrictions and obligations set forth in those
provisions.

5.1 Non-Solicitation. In consideration of the Company’s entering into this
Agreement, Executive agrees that during the Employment Term and without regard
to its termination for any reason, and for a period of twenty-four (24) months
thereafter, Executive shall not, unless acting pursuant hereto or with the prior
written consent of the Board:

(a) solicit or divert to any Competing Business any individual or entity which
is an active or prospective customer of Company or was such an active or
prospective customer at any time during the preceding twelve (12) months; or

 

7



--------------------------------------------------------------------------------

(b) employ, attempt to employ, solicit or assist any Competing Business in
employing any employee of the Company whether as an employee or consultant.

The term “Competing Business” shall mean: any entity or enterprise in the
business of providing equity alternatives through lending or other financial
devices on residential or commercial property.

In the event that the provisions of this Section 5.1 should ever be adjudicated
to exceed the time, geographic, product or other limitations permitted by
applicable law in any jurisdiction, then such provisions shall be deemed
reformed in such jurisdiction to the maximum time, geographic, product or other
limitations permitted by applicable law.

5.2. Developments. Executive shall disclose fully, promptly and in writing to
the Company any and all inventions, discoveries, improvements, modifications and
other intellectual property rights, whether patentable or not, which Executive
has conceived, made or developed, solely or jointly with others, while employed
by the Company and which (i) relate to the business, work or activities of the
Company or (ii) result from or are suggested by the carrying out of Executive’s
duties hereunder or from or by any information that Executive may receive as an
employee of the Company. Executive hereby assigns, transfers and conveys to the
Company all of Executive’s right, title and interest in and to any and all such
inventions, discoveries, improvements, modifications and other intellectual
property rights and agrees to take all such actions as may be requested by the
Company at any time and with respect to any such invention, discovery,
improvement, modification or other intellectual property rights to confirm or
evidence such assignment, transfer and conveyance. Furthermore, at any time and
from time to time, upon the request of the Company, Executive shall execute and
deliver to the Company, any and all instruments, documents and papers, give
evidence and do any and all other acts that, in the opinion of counsel for the
Company, are or may be necessary or desirable to document such assignment,
transfer and conveyance or to enable the Company to file and prosecute
applications for and to acquire, maintain and enforce any and all patents,
trademark registrations or copyrights under United States or foreign law with
respect to any such inventions, discoveries, improvements, modifications or
other intellectual property rights or to obtain any extension, validation,
reissue, continuance or renewal of any such patent, trademark or copyright. The
Company shall be responsible for the preparation of any such instruments,
documents and papers and for the prosecution of any such proceedings and shall
reimburse Executive for all reasonable expenses incurred by Executive in
compliance with the provisions of this Section 5.1.

 

8



--------------------------------------------------------------------------------

5.3. Confidentiality.

(a) Executive acknowledges that, by reason of Executive’s employment by the
Company, Executive will have access to confidential information of the Company,
including, without limitation, information and knowledge pertaining to products,
inventions, discoveries, improvements, innovations, designs, ideas, trade
secrets, proprietary information, manufacturing, packaging, advertising,
distribution and sales methods, sales and profit figures, customer and client
lists and relationships between the Company and dealers, distributors, sales
representatives, wholesalers, customers, clients, suppliers and others who have
business dealings with them (“Confidential Information”). Executive acknowledges
that such Confidential Information is a valuable and unique asset of the Company
and covenants that, both during and after the Employment Term, Executive will
not disclose any Confidential Information to any person (except as Executive’s
duties as an officer of the Company may require or as required by law or in a
judicial or administrative proceeding) without the prior written authorization
of the Board. The obligation of confidentiality imposed by this Section 5.3
shall not apply to information that becomes generally known to the public
through no act of Executive in breach of this Agreement.

(b) Executive acknowledges that all documents, files and other materials
received from the Company during the Employment Term (with the exception of
documents relating to Executive’s compensation or benefits to which Executive is
entitled following the Employment Term) are for use of Executive solely in
discharging Executive’s duties and responsibilities hereunder and that Executive
has no claim or right to the continued use or possession of such documents,
files or other materials following termination of Executive’s employment by the
Company. Executive agrees that, upon termination of employment, Executive will
not retain any such documents, files or other materials and will promptly return
to the Company any documents, files or other materials in Executive’s possession
or custody.

5.4. Equitable Relief. Executive acknowledges that the restrictions contained in
Sections 5.1, 5.2 and 5.3 hereof are, in view of the nature of the business of
the Company, reasonable and necessary to protect the legitimate interests of the
Company, and that any violation of any provision of those Sections will result
in irreparable injury to the Company. Executive also acknowledges that in the
event of any such violation, the Company shall be entitled to preliminary and
permanent injunctive relief, without the necessity of proving actual damages,
and to an equitable accounting of all earnings, profits and other benefits
arising from any such violation, which rights shall be cumulative and in
addition to any other rights or remedies to which the Company may be entitled.
Executive agrees that in the event of any such violation, an action may be
commenced for any such preliminary and permanent injunctive relief and other
equitable relief in any federal or state court of competent jurisdiction sitting
in Pennsylvania or in any other court of competent jurisdiction. Executive
hereby waives, to the fullest extent permitted by law, any objection that
Executive may now or hereafter have to such jurisdiction or to the laying of the
venue of any such suit, action or proceeding brought in such a court and any
claim that such suit, action or proceeding has been brought in an inconvenient
forum. Executive agrees that effective service of process may be made upon
Executive by mail under the notice provisions contained in Section 10 hereof.

 

9



--------------------------------------------------------------------------------

6. Non-Exclusivity of Rights. Nothing in this Agreement shall prevent or limit
Executive’s continuing or future participation in or rights under any benefit,
bonus, incentive or other plan or program provided by the Company and for which
Executive may qualify; provided, however, that if Executive becomes entitled to
and receives the payments provided for in Section 2.1(b) or (c) of this
Agreement, Executive hereby waives Executive’s right to receive payments under
any severance plan or similar program applicable to all employees of the
Company.

7. Survivorship. The respective rights and obligations of the parties under this
Agreement shall survive any termination of Executive’s employment to the extent
necessary to the intended preservation of such rights and obligations.

8. Mitigation. Executive shall not be required to mitigate the amount of any
payment or benefit provided for in this Agreement by seeking other employment or
otherwise and there shall be no offset against amounts due Executive under this
Agreement on account of any remuneration attributable to any subsequent
employment that Executive may obtain.

9. Arbitration; Expenses. In the event of any dispute under the provisions of
this Agreement, other than a dispute in which the primary relief sought is an
equitable remedy such as an injunction, the parties shall be required to have
the dispute, controversy or claim settled by arbitration in Philadelphia,
Pennsylvania in accordance with the National Rules for the Resolution of
Employment Disputes then in effect of the American Arbitration Association,
before a panel of three arbitrators, two of whom shall be selected by the
Company and Executive, respectively, and the third of whom shall be selected by
the other two arbitrators. Any award entered by the arbitrators shall be final,
binding and nonappealable and judgment may be entered thereon by either party in
accordance with applicable law in any court of competent jurisdiction. This
arbitration provision shall be specifically enforceable. The arbitrators shall
have no authority to modify any provision of this Agreement or to award a remedy
for a dispute involving this Agreement other than a benefit specifically
provided under or by virtue of the Agreement. Each party shall be responsible
for its own expenses relating to the conduct of the arbitration (including
reasonable attorneys’ fees and expenses) and shall share the fees of the
American Arbitration Association.

10. Notices. All notices and other communications required or permitted under
this Agreement or necessary or convenient in connection herewith shall be in
writing and shall be deemed to have been given when hand delivered or mailed by
registered or certified mail, as follows (provided that notice of change of
address shall be deemed given only when received):

If to the Company, to:

The Bancorp, Inc.

1818 Market Street

Philadelphia, PA 19103

 

10



--------------------------------------------------------------------------------

With a required copy to:

Morgan, Lewis & Bockius LLP

1701 Market Street

Philadelphia, PA 19103-2921

Attention: Robert J. Lichtenstein, Esquire

If to Executive, to:

or to such other names or addresses as the Company or Executive, as the case may
be, shall designate by notice to each other person entitled to receive notices
in the manner specified in this Section.

11. Contents of Agreement; Amendment and Assignment.

(a) This Agreement sets forth the entire understanding between the parties
hereto with respect to the subject matter hereof and cannot be changed,
modified, extended or terminated except upon written amendment approved by the
Board and executed on its behalf by a duly authorized officer and by Executive.

(b) All of the terms and provisions of this Agreement shall be binding upon and
inure to the benefit of and be enforceable by the respective heirs, executors,
administrators, legal representatives, successors and assigns of the parties
hereto, except that the duties and responsibilities of Executive under this
Agreement are of a personal nature and shall not be assignable or delegatable in
whole or in part by Executive. The Company shall require any successor (whether
direct or indirect, by purchase, merger, consolidation, reorganization or
otherwise) to all or substantially all of the business or assets of the Company,
within fifteen (15) days of such succession, expressly to assume and agree to
perform this Agreement in the same manner and to the same extent as the Company
would be required to perform if no such succession had taken place.

12. Severability. If any provision of this Agreement or application thereof to
anyone or under any circumstances is adjudicated to be invalid or unenforceable
in any jurisdiction, such invalidity or unenforceability shall not affect any
other provision or application of this Agreement which can be given effect
without the invalid or unenforceable provision or application and shall not
invalidate or render unenforceable such provision or application in any other
jurisdiction. If any provision is held void, invalid or unenforceable with
respect to particular circumstances, it shall nevertheless remain in full force
and effect in all other circumstances.

13. Remedies Cumulative; No Waiver. No remedy conferred upon a party by this
Agreement is intended to be exclusive of any other remedy, and each and every
such remedy shall be cumulative and shall be in addition to any other remedy
given under this Agreement or now or hereafter existing at law or in equity. No
delay or omission by a party in exercising any

 

11



--------------------------------------------------------------------------------

right, remedy or power under this Agreement or existing at law or in equity
shall be construed as a waiver thereof, and any such right, remedy or power may
be exercised by such party from time to time and as often as may be deemed
expedient or necessary by such party in its sole discretion.

14. Beneficiaries/References. Executive shall be entitled, to the extent
permitted under any applicable law, to select and change a beneficiary or
beneficiaries to receive any compensation or benefit payable under this
Agreement following Executive’s death by giving the Company written notice
thereof. In the event of Executive’s death or a judicial determination of
Executive’s incompetence, reference in this Agreement to Executive shall be
deemed, where appropriate, to refer to Executive’s beneficiary, estate or other
legal representative.

15. Miscellaneous. All section headings used in this Agreement are for
convenience only. This Agreement may be executed in counterparts, each of which
is an original. It shall not be necessary in making proof of this Agreement or
any counterpart hereof to produce or account for any of the other counterparts.

16. Withholding. All payments under this Agreement shall be made subject to
applicable tax withholding, and the Company shall withhold from any payments
under this Agreement all federal, state and local taxes as the Company is
required to withhold pursuant to any law or governmental rule or regulation.
Except as specifically provided otherwise in this Agreement, Executive shall
bear all expense of, and be solely responsible for, all federal, state and local
taxes due with respect to any payment received under this Agreement.

17. Governing Law. This Agreement shall be governed by and interpreted under the
laws of the Commonwealth of Pennsylvania without giving effect to any conflict
of laws provisions.

 

12



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned, intending to be legally bound, have
executed this Agreement as of the date first above written.

 

THE BANCORP, INC. By:     Name:     Title:       Executive

 

13



--------------------------------------------------------------------------------

Exhibit A

SERP Benefit: 100% of final average compensation

Final Average Compensation: Average of Executive’s base salary over the 36
months during the term that provides the highest average except that the average
may not exceed $300,000 nor be less than $150,000.

 

14